Citation Nr: 1144211	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  10-03 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New York, New York


THE ISSUES

1.  Entitlement to an effective date earlier than July 24, 2007, for the award of service connection for posttraumatic stress disorder (PTSD) and the assignment of a 30 percent disability rating.

2.  Entitlement to an initial disability rating in excess of 30 percent for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to January 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The Veteran's claims folder was subsequently transferred to the RO in New York, New York.  

In August 2011, the Veteran testified during a hearing (Travel Board hearing) before the undersigned Veterans Law Judge at the New York RO.  A transcript of that hearing is of record.  

As the appeal involves a request for a higher initial rating following the grant of service connection, the Board has characterized the rating issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The issues of whether new and material evidence has been received to reopen a previously denied claim for service connection for hearing loss and whether new and material evidence has been received to reopen a previously denied claim for service connection for tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to an initial disability rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a July 2006 rating decision, the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for PTSD.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.

2.  VA received the Veteran's application to reopen the previously denied claim for service connection for PTSD on July 24, 2007.


CONCLUSIONS OF LAW

1.  The July 2006 rating decision, which determined that new and material evidence had not been received to reopen a previously denied claim for service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011). 

2.  The criteria for an effective date earlier than July 24, 2007, for the award of service connection for PTSD and the assignment of a 30 percent disability rating have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.159, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist 

With respect to the claim for an earlier effective date, review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in December 2007.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II; Quartuccio, 16 Vet. App. at 187. 

The Veteran is challenging the initial disability rating and effective date assigned following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied. 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records, and VA medical records as identified by the Veteran.  Further, the Veteran has submitted statements in support of his claim.  Therefore, there is no indication that any additional evidence remains outstanding, and the duty to assist has been met.  38 U.S.C.A. § 5103A.

Earlier Effective Date

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155.

The effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii). 

In this case, the Veteran contends that he is entitled to an earlier effective date of 2001 for the award of service connection for PTSD because that is when he filed his original claim.  In this regard, as will be seen below, VA received his original claim for service connection for PTSD in 2000.  

VA received the Veteran's original claim for service connection for PTSD on February 15, 2000.  In a July 2000 rating decision, the RO denied the claim.  Although the Veteran initiated an appeal by timely filing a notice of disagreement, he did not thereafter perfect the appeal by timely filing a substantive appeal.  Therefore, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  Hence, an effective date as of the date of the February 2000 claim is not warranted.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

VA received the Veteran's first claim to reopen the previously denied claim for service connection for PTSD on February 24, 2006.  In a July 2006 rating decision, the RO determined that new and material evidence had not been received to reopen the claim.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  Therefore, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  Hence, an effective date as of the date of the February 2006 claim is not warranted.  See Rudd, 20 Vet. App. 296.

VA then received the Veteran's second claim to reopen on July 24, 2007.  In a September 2008 rating decision, the RO granted service connection for PTSD and assigned a 30 percent disability rating effective July 24, 2007 (date of receipt of application to reopen).  

Given the above, July 24, 2007, is the proper effective date for the award of service connection for PTSD as that is the date VA received the Veteran's application to reopen.  There is no correspondence received prior to this date, and since the July 2006 rating decision, that can be construed as an application to reopen.  

The Board notes the Veteran's contention that he is entitled to an earlier effective date of February 15, 2000, as that is the date he filed his original claim.  However, as discussed above, he did not perfect the appeal by timely filing a substantive appeal.  During his Board hearing, he testified that he did not realize that he only had one year to file an appeal.  However, every claimant for VA benefits is charged with knowledge of the laws and regulations governing VA benefits.  The Court, citing an opinion of the United States Supreme Court, has held that everyone dealing with the Government is charged with knowledge of Federal statute and agency regulations. See Morris v. Derwinski, 1 Vet. App. 260 (1991).  

The Board is sympathetic to the Veteran's situation; however, as indicated above, the legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Under the circumstances in this case, the appropriate effective date for the award of service connection for PTSD and the assignment of a 30 percent disability rating is the date of the July 24, 2007, application to reopen.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As there is no legal basis for assignment of any earlier effective date, the claim must be denied.  


ORDER

An effective date earlier than July 24, 2007, for the award of service connection for PTSD and the assignment of a 30 percent disability rating is denied.


REMAND

The Board finds that further development is needed on the claim for a higher initial rating for PTSD.

The record reflects that the Veteran requested, and authorized, that VA send S. R., of the Institute for Crime and Trauma Survivors, copies of the July 2000 rating decision, April 2002 statement of the case (SOC), and February 2001 and May 2008 VA examination reports on PTSD.  Although the RO sent the requested information in July 2009, it was returned.  Upon review, the Board observes that the RO used an incorrect spelling of the city.  The correct spelling of the city is Carlsbad.  Thus, the RO should once again send S. R. copies of the requested information.

During his August 2011 Board hearing, the Veteran indicated that his PTSD had worsened since the last VA examination and requested a new examination.  In this regard, he last underwent a VA examination for his PTSD in May 2008, three and one half years ago.  Given the above, the RO should afford the Veteran a VA examination to determine the current severity of his PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  Using the correct spelling of the city - Carlsbad, send S. R. of the Institute for Crime and Trauma Survivors copies of the July 2000 rating decision, April 2002 SOC, and February 2001 and May 2008 VA examination reports on PTSD.  

2.  Request that the Veteran submit authorizations to release records of any private treatment he has received and/or currently receives for his PTSD.  

Additionally, obtain from the appropriate VA medical center (VAMC) any relevant medical treatment records for his PTSD from July 2008 to the present.  

3.  Schedule the Veteran for a VA psychiatric examination, by an appropriate specialist, to determine the nature, extent, and severity of his PTSD.  All indicated tests and studies should be undertaken.  The claims file should be made available to, and be reviewed by, the examiner in connection with the examination, and the examiner's report should so indicate.

The examination report should include a complete discussion of the Veteran's subjective complaints, findings on mental status examination, and a multi-axial diagnosis with Global Assessment of Functioning (GAF) score. 

The examiner should also indicate the effect the Veteran's service-connected PTSD has on his ability to obtain and maintain gainful employment.  

The rationale for any opinions and all clinical findings should be given in detail.  If it is not possible to provide an opinion without resulting to mere speculation, the examiner should state the reason(s) why. 

4.  After completion of the above, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

No action by the appellant is required until he receives further notice; however, the appellant is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. 
§ 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


